                  Case 1:16-cr-00265-JMF Document 31 Filed 02/24/21 Page 1 of 1
                                                  U.S. Department of Justice
        [Type text]
                                                             United States Attorney
                                                             Southern District of New York

                                                            The Silvio J. Mollo Building
                                                            One Saint Andrew’s Plaza
                                                            New York, New York 10007


                                                             February 24, 2021

        Hon. Jesse M. Furman
        Thurgood Marshall U.S. Courthouse
        40 Foley Square
        New York, NY 10007

           Re:     United States v. Pauline Beckham, 16-cr-265 (JMF)

        Judge Furman:

                The Government respectfully writes in response to the Court’s inquiry about the need for
        the status conference in the above-referenced matter, currently scheduled for March 8, 2021. The
        Government has conferred with Ms. Beckham’s attorney, Robert Baum, Esq., and the Probation
        Office and all parties concur that the conference should be adjourned.

                Ms. Beckham is scheduled to be released from her inpatient drug-treatment facility on
        February 25, 2021. After she is released, she will be referred to outpatient treatment. She is also
        expected to have conferences in two of her ongoing State cases, which relate to the VOSR
        specifications, on or about March 3 and March 10, 2021. The parties and probation respectfully
        request that the Court adjourn the January 11 conference to a date in late March or early April, so
        Ms. Beckham can complete her transition to outpatient treatment and can provide an update on her
        pending State cases before the next steps in this proceeding take place.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney



                                                 by: _____________________________
                                                     Thomas S. Burnett
                                                     Assistant United States Attorney
                                                     (212) 637-1064
Application GRANTED. The conference is hereby ADJOURNED to April 5, 2021, at
3:30 p.m. The Clerk of Court is directed to terminate Doc. #30. SO ORDERED.




                     February 24, 2021
